Case 1:19-cr-20296-BB Document 8 Entered on FLSD Docket 05/16/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             Case No. 19-2694-MJ-LOUIS

  UNITED STATES OF AMERICA,

  v.

  Richard Kuklinski,
  ----------------------I
                    WAIVER OF PRELIMINARY EXAMINATION

         The defendant, having been advised of his/her right to a preliminary hearing or
  examination as to probable cause, and the defendant, having refused and waived a
  preliminary examination,

                                          Waiver of Preliminary Examination through



  DATED: 5/16/19
                                          D~~~!:2~~r)
                       MAGISTRATE JUDGE'S CERTIFICATE

        The undersigned United States Magistrate Judge certifies that the defendant, after
  been advised of his/her right to a preliminary examination, stated he/she refused and
  waived such preliminary examination and signed the foregoing Waiver of Preliminary
  Examination.

        IT IS ORDERED, that a preliminary examination in the above-entitled matter is
  waived through .1·   a.
                      11                               .
  Dated 5/16/19, at Miami, Florida.
